Case: 18-60548      Document: 00515003054         Page: 1    Date Filed: 06/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                    No. 18-60548
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                           June 19, 2019
                                                                            Lyle W. Cayce
BESSY ASTRID LOVO-SIGUENZA,                                                      Clerk


                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 084 159


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Bessy Astrid Lovo-Siguenza, a native and citizen of El Salvador, has
petitioned for review of the order of the Board of Immigration Appeals (BIA)
dismissing her appeal from the Immigration Judge’s (IJ) order of removal. The
BIA reasoned that Lovo-Siguenza was statutorily barred from seeking asylum
because her request was untimely and, alternatively, she did not establish that
her proposed particular social group was cognizable. The BIA also determined


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60548    Document: 00515003054      Page: 2   Date Filed: 06/19/2019


                                  No. 18-60548

that Lovo-Siguenza failed to make the appropriate showing for withholding of
removal or relief under the Convention Against Torture (CAT).
      Because the BIA approved of and considered the IJ’s findings, the BIA’s
and IJ’s decisions both are reviewable. See Wang v. Holder, 569 F.3d 531, 536
(5th Cir. 2009). Under the substantial evidence standard, Lovo-Siguenza must
establish that the evidence supporting her position is so compelling that no
reasonable factfinder could conclude against it. Id. at 537.
      Lovo-Siguenza asserts that the BIA wrongly determined that she did not
present a cognizable social group for purposes of her asylum request. However,
she does not contest the conclusion that her asylum application was untimely.
Because she has not briefed any argument as to the timeliness of her asylum
request, she has abandoned any challenge to an independent and valid ground
on which that request was denied. See Soadjede v. Ashcroft, 324 F.3d 830, 833
(5th Cir. 2003); 8 U.S.C. § 1158(a)(2).
      Similarly, Lovo-Siguenza does not challenge the denial of her request for
protection under CAT. Thus, she has abandoned any argument as to this issue.
See Soadjede, 324 F.3d at 833.
      Lovo-Siguenza maintains that she is entitled to withholding of removal
due to her membership in the particular social group of physically and sexually
abused wives of gang members. She contends that the group shares a common
immutable characteristic of being married to gang members and that the abuse
that she suffered was attributable to that spousal relationship. She notes that,
if she returns to El Salvador, she will be killed by gang members as an example
to other women in abusive relationships who sought to escape.
      Substantial evidence supports the BIA’s conclusion that Lovo-Siguenza
did not establish that she was a member of a cognizable particular social group.
See Wang, 569 F.3d at 537. Seemingly, the group is improperly defined by the



                                          2
    Case: 18-60548    Document: 00515003054     Page: 3   Date Filed: 06/19/2019


                                 No. 18-60548

persecutory conduct aimed at its members. See Orellana-Monson v. Holder,
685 F.3d 511, 518 (5th Cir. 2012). In any event, the group lacks the necessary
social visibility or particularity. See id. Lovo-Siguenza has not established
that physically and sexually abused wives of gang members constitutes a
discernable group, is viewed as a distinct group in El Salvador, or otherwise is
perceived as significant in Salvadoran society. See id. Furthermore, she has
not shown that the terms used to define the group provide a clear benchmark
for determining who is within the group or that people who meet the criteria
constitute a discrete social group, i.e., the group lacks the distinguishing
characteristics or descriptive traits that would easily identify persons as group
members and define the pertinent boundaries. See id. Thus, the record does
not compel a conclusion contrary to the BIA as to whether she was entitled to
withholding of removal. See Wang, 569 F.3d at 537.
      Accordingly, the petition for review is DENIED.




                                       3